 1                                                             HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
     ADAMA JAMMEH and OUMIE SALLAH, on
10   behalf of themselves and others similarly
     situated,                                 NO. 2:19-cv-00620 JLR
11
                                 Plaintiffs,          STIPULATION AND PROPOSED
12                                                    ORDER FOR WITHDRAWAL AND
           vs.                                        SUBSTITUTION OF COUNSEL FOR
13                                                    COLUMBIA DEBT RECOVERY, LLC
     HNN ASSOCIATES, LLC, GATEWAY, LLC,               D/B/A GENESIS CREDIT
14   COLUMBIA DEBT RECOVERY, LLC, d/b/a               MANAGEMENT, LLC AND WILLIAM
     GENESIS CREDIT MANAGEMENT, LLC                   WOJDAK
15   and WILLIAM WOJDAK,

16                               Defendants.

17

18                                    I.       STIPULATION

19         1.     This Stipulation and Proposed Order for withdrawal and substitution of counsel is

20   being submitted pursuant to LCR 83.2(b)(1).

21         2.     This stipulation applies to representation of parties in the above-captioned case.

22         3.     All parties, through their respective undersigned counsel, stipulate and agree that

23   attorneys Sarah Turner and Elizabeth Morrison of law firm Gordon Rees Scully Mansukhani,

24   LLP, may be substituted as counsel and hereinafter be the attorneys that represent Defendants

25

26
                                                                       GORDON REES SCULLY
     STIPULATION AND PROPOSED ORDER FOR
     SUBSTITUTION AND WITHDRAWAL OF COUNSEL-1                          MANSUKHANI, LLP
     (Case No. 2:19-cv-00620 JLR)                                      701 Fifth Avenue, Suite 2100
                                                                       Seattle, WA 98104
                                                                       Telephone: (206) 695-5100
                                                                       Facsimile: (206) 689-2822
 1
     Columbia Debt Recovery, LLC d/b/a Genesis Credit Management, LLC and William Wojdak
 2
     in the above-captioned case.
 3
           4.     All parties, through their respective undersigned counsel, stipulate and agree that
 4
     attorneys Jeffrey Downer, Daniel Mooney and Nicole Morrow of law firm Lee Smart, P.S., Inc.
 5
     should be permitted to withdraw from representing Defendants Columbia Debt Recovery, LLC
 6
     d/b/a Genesis Credit Management, LLC and William Wojdak in the above-captioned case, and
 7
     that such withdrawal should take effect immediately.
 8
     Dated: March 17, 2020
 9
     LEE SMART, P.S., INC.                           GORDON REES SCULLY MANSUKHANI,
10                                                   LLP
11
     By: /s/ Jeffrey P. Downer                       By: /s/ Sarah Turner
12       Jeffrey P. Downer, WSBA No. 12625               Sarah Turner, WSBA No. 37748

13   By: /s/ Daniel C. Mooney                        By: /s/ Elizabeth K. Morrison
         Daniel C. Mooney, WSBA No. 44521                Elizabeth Morrison, WSBA No. 43042
14                                                      Substituting attorneys for Defendants
15   By: /s/ Nicole T. Morrow                           Columbia Debt Recovery, LLC d/b/a
         Nicole T. Morrow, WSBA No. 51546               Genesis Credit Management, LLC and
16      Attorneys for Defendants HNN                    William Wodjak
        Associates, LLC; Gateway, LLC;                  Gordon Rees Scully Mansukhani, LLP
17      Columbia Debt Recovery, LLC d/b/a               701 Fifth Avenue, Suite 2100
        Genesis Credit Management, LLC and              Seattle, WA 98104
18
        William Wojdak                                  Phone: 206-695-5100
19      Lee Smart, P.S., Inc.                           Email: Sturner@grsm.com
        701 Pike Street, Suite 1800                              Emorrison@grsm.com
20      Seattle, WA 98101
        Phone: 206-624-7990
21      Email: jpd@leesmart.com
               dcm@leesmart.com
22
               ntm@leesmart.com
23

24

25

26
                                                                       GORDON REES SCULLY
     STIPULATION AND PROPOSED ORDER FOR
     SUBSTITUTION AND WITHDRAWAL OF COUNSEL-2                          MANSUKHANI, LLP
     (Case No. 2:19-cv-00620 JLR)                                      701 Fifth Avenue, Suite 2100
                                                                       Seattle, WA 98104
                                                                       Telephone: (206) 695-5100
                                                                       Facsimile: (206) 689-2822
 1

 2
     LAW OFFICE OF PAUL ARONS                     LEONARD LAW
 3
     By: /s/ Paul Arons                           By: /s/ Samuel R. Leonard
 4       Paul Arons, WSBA No. 47599                   Samuel R. Leonard, WSBA No. 46498
         Attorneys for Plaintiffs                     Attorney for Plaintiffs
 5        Law Office of Paul Arons                    Leonard Law
          685 Spring Street, Suite 104                1001 4th Avenue, Suite 3200
 6        Friday Harbor, WA 98250                     Seattle, WA 98154
          Phone: 360-378-6496                         Phone: 206-486-1176
 7        Email: lopa@rockisland.com                  Email: sam@seattledebtdefense.com
 8

 9   TERRELL MARSHALL LAW GROUP, LLC
10   By: /s/ Beth E. Terrell
         Beth E. Terrell, WSBA No. 26759
11
     By: /s/ Brittany J. Glass
12       Brittany J. Glass, WSBA No. 52095
13   By: /s/ Ari Brown
         Ari Y. Brown, WSBA No. 29570
14
     By: /s/ Blythe Chandler
15       Blythe Chandler, WSBA No. 43387
         Attorneys for Plaintiffs
16       Terrell Marshal Law Group, PLLC
         936 N. 34th Street, Suite 300
17       Seattle, WA 98103
         Phone: 206-816-6603
18       Email: bterrell@terrellmarshall.com
                  bglass@terrellmarshall.com
19                abrown@terrellmarshall.com
                  bchandler@terrellmarshall.com
20

21

22

23

24

25

26
                                                                GORDON REES SCULLY
     STIPULATION AND PROPOSED ORDER FOR
     SUBSTITUTION AND WITHDRAWAL OF COUNSEL-3                   MANSUKHANI, LLP
     (Case No. 2:19-cv-00620 JLR)                               701 Fifth Avenue, Suite 2100
                                                                Seattle, WA 98104
                                                                Telephone: (206) 695-5100
                                                                Facsimile: (206) 689-2822
 1
                                            II.    ORDER
 2
           THIS MATTER, having come before the Court on the parties’ Stipulation for Withdrawal
 3
     and Substitution of Counsel, and the Court being fully advised in the premises, now, therefore,
 4
     it is ORDERED that:
 5
           1.      Attorneys Sarah Turner and Elizabeth Morrison of the law firm of Gordon Rees
 6
     Scully Mansukhani, LLP should hereinafter be the attorneys that represent Defendants
 7
     Columbia Debt Recovery, LLC d/b/a Genesis Credit Management, LLC and William Wojdak.
 8
           2.      Attorneys Jeffrey P. Downer, Daniel C. Mooney, and Nicole T. Morrow of the
 9
     law firm of Lee Smart, P.S., Inc. should be permitted to withdraw from representing Defendants
10
     Columbia Debt Recovery, LLC d/b/a Genesis Credit Management, LLC and William Wojdak,
11
     in the above-captioned case, and that such withdrawal shall take effect immediately.
12
           3.      The Clerk shall immediately amend the docket to reflect the changes in
13
     representation, specified above.
14
           IT IS SO ORDERED.
15
           ENTERED this 19th day of March 2020.
16



                                                        A
17

18

19                                                      The Honorable James L. Robart
                                                        U.S District Court Judge
20

21

22

23

24

25

26
                                                                       GORDON REES SCULLY
     STIPULATION AND PROPOSED ORDER FOR
     SUBSTITUTION AND WITHDRAWAL OF COUNSEL-4                          MANSUKHANI, LLP
     (Case No. 2:19-cv-00620 JLR)                                      701 Fifth Avenue, Suite 2100
                                                                       Seattle, WA 98104
                                                                       Telephone: (206) 695-5100
                                                                       Facsimile: (206) 689-2822
